Exhibit MEMORANDUM OF AGREEMENT OF SALE OF ASSETSmade and entered into in the City and District of Montreal, Province of Quebec, with an effective date of february 15, 2008; BY AND BETWEEN : 9191-4, legal person, duly incorporated according to law, having its head office 500 St-Martin Blvd, suite 500, City of Laval, Province of Quebec, herein represented by Gilles Poliquin, duly authorized as he so declares; Hereinafter collectively referred to as the: [[“VENDOR”]] AND : TELIPHONE INC., legal person, duly incorporated according to law, having its head office at 194 St-Paul west, suite 303, in the City and District of Montreal, Province of Quebec, herein represented by George Metrakos, duly authorized as she so declares; Hereinafter referred to as the: [[“PURCHASER”]] AND : 9151-4, legal person, doing business as “DIALEK TELECOM” duly incorporated according to law, having its head office at 175 Chemin Bates, Suite 201 in the City and District of Montreal, Province of Quebec, herein represented by Gilles Poliquin, duly authorized as he so declares; Hereinafter referred to as the: [[“COMPANY”]] WHEREAS the VENDOR is the registered holder and beneficial owner of all of the issued and outstanding capital stock {hereinafter referred to as the “SHARES”} of the COMPANY. WHEREASthe VENDOR is desirous of selling unto the PURCHASER, hereto present and accepting, certain assets and liabilities as presented in schedule A {hereinafter referred to as the “ASSETS”} of COMPANY, the whole for a price and subject to the terms and conditions mutually agreed upon by and between the Parties hereto, and as hereinafter set forth. 1 NOW THEREFORE, THE PARTIES HERETO HAVE AGREED AS FOLLOWS: 1.PREAMBLE 1.01THAT the preamble hereto shall form an integral part hereof as if recited herein at length; 2.SALEOFASSETS 2.01THAT the VENDOR does hereby sell, transfer, assign, and make over unto the PURCHASER hereto present and accepting, the said ASSETS, the whole under the terms and conditions hereinafter set forth. 3.PURCHASEPRICE AND PAYMENT 3.01THAT consideration for the sale of VENDOR's right, title and interest in and to the said ASSETS (the “PURCHASE PRICE”) is THREE HUNDRED AND EIGHTY-THREE THOUSAND, FOUR HUNDRED AND SIXTY FOUR CANADIAN DOLLARS {$383,464} as per the payment plan described in Schedule B attached herein. 3.02THAT VENDOR renders to PURCHASER’s disposal an operating line of credit of ONE HUNDRED AND FIFTY THOUSAND CANADIAN DOLLARS {$150,000.00} at an annualized interest rate of 18%. 4.
